Citation Nr: 1549064	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from October 6, 2009, to November 24, 2009.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana, that, in pertinent part, denied the above claim.

Subsequent to the issuance of the April 2011 Statement of the Case, the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of agency of original jurisdiction consideration, therefore, it may be considered by the Board.  See 38 C.F.R. § 20.1304 (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

The Veteran does not have a chronic right ankle disability that had its clinical onset in service or is otherwise related to active duty. 


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in January 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).
The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran has asserted that he has a right ankle disability that is the result of his active service.  His service treatment records show that in November 2009, he was treated for a superficial abrasion of the right ankle.  The treatment described the injury as a superficial friction blister to the ankles at the junction of leather/canvas transition boots.  The skin area was treated with padding.

Following service, a VA examination report dated in January 2010 shows that the Veteran reported developing a gradual onset of right ankle pain.  He added that pain would increase the longer he would run or walk.  The pain was described as intermittent and mild, located within the joint itself.  He also indicated that the ankle pain would occur with the foot pain (service connection has been established for flat feet with plantar fasciitis).  Following physical examination of the Veteran, to include X-rays, a normal right ankle was diagnosed.  The examiner added that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof.

A review of the available service treatment records are negative for a diagnosis of a chronic right ankle disability.  Moreover, the post-service January 2010 VA examination report concluded that the right ankle was normal.  There were no objective findings of a right ankle disability on diagnostic testing.  As such, the Board finds that the preponderance of the competent medical evidence demonstrates that the Veteran does not have a diagnosis of a right ankle disorder for which service connection is available.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no evidence of treatment of such, and there are no objective indications of a chronic right ankle disability.  There is no record to support that such a disability was ever perceptible to an examining physician, and there are no non-medical indicators capable of independent verification.  Given the lack of a current diagnosis, service connection cannot be awarded.

To the extent that the Veteran has identified right ankle pain, in and of itself, pain alone it is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Thus, because the evidence shows that the Veteran does not currently have any diagnosed right ankle disability, the Hickson element (1) therefore has not been met, and the Veteran's claim fails on this basis alone.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (noting that service connection may not be granted unless a current disability exists). 

The Board recognizes the Veteran's contentions that he had a right ankle disability since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1377.  However, the contentions presented by the Veteran are outweighed by the competent medical evidence of record and are of limited probative value.  Consequently, there are no findings of record to show that the Veteran has a current disability for which service connection may be established.

As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, 1 Vet. App. at 49   


ORDER

Entitlement to service connection for a right ankle disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


